Citation Nr: 1622654	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board denied the appeal from that decision in September 2012.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a Memorandum Decision dated May 2014, CAVC vacated the Board's September 2012 denial of service connection and remanded the case for readjudication consistent with the decision.  In a Joint Motion for Partial Remand dated January 2016, CAVC vacated the Board's March 2015 denial of service connection and remanded the case for readjudication consistent with the decision.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The medical evidence of record does not show any left knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a March 2008 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  The claim file includes his service treatment records, post-service medical records and lay statements from the Veteran in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Veteran has not been afforded a VA examination for his claim seeking service connection claim for a left knee disability; however, based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, a review of the medical evidence of record notes the Veteran's history of left knee pain in the distant past, but there is no medical evidence reflecting either a currently diagnosed left knee condition or persistent/recurrent symptoms that would warrant a VA examination.  The Board has noted that under Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), evidence dating prior to the pendency of the current claim may be relevant to determining the existence and/or nature of a disability during the pendency of the claim.  However, in the present case evidence dated many years prior to the claim shows only complaints of pain and does not show the existence of any chronic disability such as arthritis of the left knee which might be expected to continue to exist currently.  


The Veteran's own opinion that "I feel that my bilateral knee condition is due to my service" is insufficient to trigger the duty to assist as he is not competent to render an opinion as to the etiology of a disorder such as arthritis.  As an intial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated arthritis of the left knee to a compensable degree within one year of discharge.  Further, as will be discussed below, there is no competent evidence of record reflecting that the Veteran has a current left knee disability, to include persistent or recurrent symptoms of a disability.  As such, the Board finds that VA examinations for his claimed left knee condition is not warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

The Veteran contends that he developed a left knee disability as a result of working in communications as a wireman with job responsibilities that included setting poles and climbing poles to string wire.  For the reasons set forth below, however, the Board finds no basis to grant the Veteran's claims.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. 
§ 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. 
§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992). 

In his claim for benefits, the Veteran maintained that he developed bilateral knee problems while setting poles and hanging on poles while stringing wires.  Further, he stated that "he fell off several poles during this time and was constantly climbing."  Further, the Veteran stated that he never complained about his knee problems "as our Unit was under enough stress without 'whiners.'"

Left Knee

A review of the Veteran's service treatment records show no records of complaints, treatment or diagnoses related to any left knee condition.  His August 1969 pre-induction examination report reflects normal clinical findings for the lower extremities, and no left knee condition was noted upon entry onto active duty service.  His October 1971 separation examination report also notes normal clinical findings for the lower extremities, and no left knee condition is noted.

A review of the Veteran's post-service VA medical records does reflect that "osteoarthrosis involving the knee" is noted on the Veteran's problem list.  As CAVC noted in its May 2014 Memorandum Decision, it is unclear whether this notation on the Veteran's problem list applies to his right, left, or both knees.   However, none of the Veteran's VA treatment records show any complaints, treatment or diagnoses related to a left knee condition.  Further, a May 2009 VA treatment record notes the Veteran's medical history of right knee problems.  As documented in detail below, the Veteran does have multiple medical records that reflect treatment for a right knee condition.  Notably, a May 1986 private treatment record shows that the Veteran was admitted to the hospital with a primary admitting diagnosis of torn medial meniscus to his right knee.  Given the lengthy history of right knee problems, the Board finds that the 2009 VA treatment record containing a diagnosis of osteoarthritis involving the knee refers only to the right knee and not to the left.  

The January 2016 Joint Motion for Partial Remand provided that: 

The Board's reasons for determining that the Veteran 
did not meet the requirements for a VA examination were 
conflicting and warranted remand to clarify its statements 
regarding the presence of left knee symptoms and whether 
it satisfies the first element of McLendon for the purposes 
of providing a VA medical examination.  

Here, the Veteran's single instance in which he complained of bilateral knee pain in May 1986 is not competent evidence of a current disability or persistent or recurrent symptoms of a disability because these complaints were made nearly 24 years prior to his service connection claim for a bilateral knee condition in November 2010.  In other words, the Veteran's complaints of bilateral knee pain made 24 years prior to his claim of service connection is not competent evidence of a current disability.  Moreover, the lack of any subsequent complaints or treatment since May 1986 for a left knee disability is also not considered competent evidence of persistent or recurrent symptoms of a disability.  Such a situation, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Board has not found any evidence in the medical records on file or in any part of the Veteran's claims file which indicates that he has ever been diagnosed with a left knee disability of any kind since his claim of service connection in November 2010.  Based on a careful review of the evidence, the Board finds that service connection for a left knee condition is not warranted as the evidence in the record weighs against a finding that the Veteran has ever been diagnosed or treated with any left knee disorder throughout the pendency of this appeal.  

As there is no current diagnosis of any left knee condition, service connection is not warranted on either a direct or presumptive basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a left knee disability is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


